SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended June 30, 2001 Whitney Information Network, Inc. (Exact name of registrant as specified in its charter) Colorado 0-27403 84-1475486 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 4818 Coronado Parkway, Cape Coral, Florida 33904 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (941) 542-8999 (Former name or former address, if changed since last report) Securities registered under Section 12 (b) of the Exchange Act: NONE Securities registered under Section 12 (g) of the Exchange Act: COMMON STOCK NO par value per share (Title of Class) Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the Issuer was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No The Issuer had 7,528,022 common shares of common stock outstanding as of June 30, 2001 and December 31, 2000. PART I Item 1. Financial Statements Whitney Information Network, Inc. Consolidated Financial Statements As of June 30, 2001 and December 31, 2000 And for the Six Months Ended June 30, 2001 and 2000 Table of Contents Financial Statements Consolidated Balance Sheets Consolidated Statements of Operations Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements WHITNEY INFORMATION NETWORK, INC. AND SUBSIDIARIES Consolidated Balance Sheets June 30, December 31, 2001 2000 (Unaudited) Assets Current assets Cash and cash equivalents $ 5,958,104 $ 3,316,905 Accounts receivable (net of allowance of $124,545 and $91,885, respectively) 2,991,026 1,793,454 Due from affiliates 159,075 70,490 Prepaid advertising and other 1,057,866 625,028 Income taxes receivable and prepayments 1,893,999 1,893,999 Inventory 164,606 268,663 Deferred seminar expenses 3,230,604 2,644,404 Total current assets 15,455,280 10,612,943 Other assets Property and equipment (net accumulated depreciation of $298,017 and $193,714, respectively) 2,845,361 2,920,597 Other assets 59,178 121,057 Total other assets 2,904,539 3,041,654 Total assets $ 18,359,819 $13,654,597 Liabilities and Stockholders' Deficit Current liabilities Accounts payable $ 536,229 $ 1,942,804 Accrued seminar expenses 408,489 349,341 Deferred revenues 25,160,520 22,640,442 Other accrued liabilities 1,112,009 458,982 Total current liabilities 27,217,247 25,391,569 Mortgage note payable 1,200,000 1,200,000 Total liabilities 28,417,247 26,591,569 Stockholders' deficit Preferred stock, no par value, 10,000,000 shares authorized, no shares issued and outstanding. - - Common stock, no par value, 25,000,000 shares authorized, 7,528,022 shares issued and outstanding. 67,102 67,102 Paid in capital 900 900 Accumulated deficit (10,125,430) (13,004,974) Total stockholders' deficit (10,057,428) (12,936,972) Total liabilities and stockholders' deficit $ 18,359,819 $13,654,597 See notes to consolidated financial statements. WHITNEY INFORMATION NETWORK, INC. AND SUBSIDIARIES Consolidated Statements of Operations For the Three Months Ended For the Six Months Ended June 30, June 30, 2001 2000 2001 2000 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Sales $11,950,654 $8,778,005 $23,184,332 $17,418,022 Cost of sales 5,517,334 3,538,886 9,962,069 7,024,545 Gross profit 6,433,320 5,239,119 13,222,263 10,393,477 Expenses Advertising and sales expense 3,638,757 6,307,011 6,485,887 10,813,021 General and administrative expense 1,959,442 1,716,749 3,894,938 3,069,914 Total expenses 5,598,199 8,023,760 10,380,825 13,882,935 Income (loss) from operations 835,121 (2,784,641) 2,841,438 (3,489,458) Other income Interest 85,806 - 38,106 - Income (loss) before income taxes 920,927 (2,784,641) 2,879,544 (3,489,458) Income taxes - Net income (loss) $ 920,927 $(2,784,641) $ 2,879,544 $(3,489,458) Basic and fully diluted income (loss) per share $ .12 $ (.37) $ .38 $ (.46) Weighted average shares outstanding 7,528,022 7,524,488 7,528,022 7,520,953 See notes to consolidated financial statements. WHITNEY INFORMATION NETWORK, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2001 2000 (Unaudited) (Unaudited) Cash flows from operating activities Net income (loss) $2,879,544 $(3,489,458) Adjustments to reconcile net income (loss) to net cash provided by operating activities Allowance for doubtful accounts 32,660 - Depreciation and amortization 124,104 62,000 Loss of disposal of fixed assets 41,410 - Changes in assets and liabilities Accounts receivable (1,230,232) (1,220,372) Prepaid advertising and other (432,838) (74,996) Income tax receivable and payments - (695,500) Inventory 104,057 - Deferred seminar expenses (586,200) (1,218,487) Other assets 61,879 (256,261) Accounts payable (1,406,575) 82,863 Accrued seminar expense 59,148 (247,860) Deferred revenues 2,520,078 8,441,317 Other liabilities 653,027 399,559 (59,482) 5,272,263 Net cash provided by operating activities 2,820,062 1,782,805 Cash flows from investing activities Purchases of property and equipment (90,278) (235,276) Sale of real estate - 12,652 Loans (to) from affiliates, net (88,585) (7,336) Net cash provided (used) by investing activities (178,863) (229,960) Net increase in cash and cash equivalents 2,641,199 1,552,845 Cash and cash equivalents, beginning of period 3,316,905 1,274,708 Cash and cash equivalents, end of period $5,958,104 $ 2,827,553 Supplemental cash flow information: Cash paid for income taxes was $0 for the six months ended June 30, 2001 and 2000, respectively. Cash paid for interest was $54,000 and $0 for the six months ended June 30, 2001 and 2000, respectively. See notes to consolidated financial statements. WHITNEY INFORMATION NETWORK, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements Note 1 - Significant Accounting Policies The accompanying consolidated financial statements are unaudited and reflect all adjustments (consisting only of normal recurring adjustments), which are, in the opinion of management, necessary for a fair presentation of the financial position and operating results for the interim periods. The consolidated financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company's Annual Report on Form 10-KSB filed with the Securities and Exchange Commission April 2, 2001, which includes audited financial statements for the year ended December 31, 2000. The results of operations for the three and six months ended June 30, 2001, may not be indicative of the results of operations for the year ended December 31, 2001. Recently Issued Accounting Pronouncements On February 14, 2001, the FASB issued an exposure draft entitled "Business Combination and Intangible Assets - Accounting for Goodwill." Under this proposed statement, with its effective date, corporations would no longer amortize goodwill. Goodwill would be tested for impairment when events occurred that would reasonably dictate that an impairment of goodwill may have occurred. The results on the financial statements would not be material. Note 2 - Related Party Transactions The Company has rented its headquarters location in Cape Coral, Florida, since 1992 from the Chairman of the Board and pays rent on annual leases. Rentals under the related party lease were $36,923 and $36,922 for the six months ended June 30, 2001 and 2000, respectively. The Company leases approximately 8,700 square feet presently. MRS Equity Corp. provides certain products and services for Whitney Information Network, Inc. and Whitney Information Network, Inc. provides MRS Equity Corp. with payroll services including leased employees. Whitney Information Network, Inc. provided payroll services to MRS Equity Corp. in the amounts of $71,197 and $45,283 for the six months ended June 30, 2001 and 2000, respectively. MRS Equity Corp. provided Whitney Information Network, Inc. with $367,950 and $201,800 for product costs for the six months ended June 30, 2001 and 2000, respectively. MRS Equity Crop. is a 100 percent subsidiary of Equity Corp. Holdings, Inc. of which the Chairman of the Board of Whitney Information Network, Inc. owns a controlling interest. Precision Software Services, Inc. (PSS) is a company that develops and licenses software primarily for the real estate and small business industries. The Chairman of the Board of Directors of Whitney Information Network, Inc. owns a majority interest in PSS. During the six months ended June 30, 2001 and 2000, PSS provided Whitney Information Network, Inc. $202,500 and $137,400 in product cost, respectively. PSS sells products to Whitney Information Network, Inc. at a price less than the prices offered to third parties.
